

116 HR 5537 IH: Conan Commemorative Coin Act
U.S. House of Representatives
2019-12-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5537IN THE HOUSE OF REPRESENTATIVESDecember 23, 2019Mr. Watkins introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo require the Secretary of the Treasury to mint coins in commemoration of Conan, the military
			 working dog of the United States Special Operations Forces.
	
 1.Short titleThis Act may be cited as the Conan Commemorative Coin Act. 2.FindingsCongress finds that—
 (1)Conan, a Belgian Malinois, has worked with the United States Special Operations Forces for four years and has taken part in approximately 50 missions;
 (2)Conan served the United States courageously on October 26, 2019, in northwestern Syria, during a dangerous and daring nighttime raid that resulted in the death of Abu Bakr al-Baghdadi, the leader of the world’s most violent terror organization, ISIS;
 (3)with skill, determination, and bravery, Conan chased Abu Bakr al-Baghdadi into a dead-end tunnel where the ISIS leader ignited his suicide vest, killing himself and his three children;
 (4)the heroic actions of Conan were critical to the success of the mission of the United States to kill the world’s most wanted terrorist;
 (5)Conan sacrificed physical well-being and sustained injuries for the success of the mission and in doing so, not a single American soldier was injured during the operation; and
 (6)Conan is an American hero that has made the world a better and safer place. 3.Coin specifications (a)DenominationsThe Secretary of the Treasury (hereafter in this Act referred to as the Secretary) shall mint and issue the following coins in commemoration of Conan, the military working dog of the United States Special Operations Forces:
 (1)$5 gold coinsNot more than 100,000 $5 coins, which shall— (A)weigh 8.359 grams;
 (B)have a diameter of 0.850 inches; and (C)contain not less than 90 percent gold.
 (2)$1 silver coinsNot more than 350,000 $1 coins, which shall— (A)weigh 26.73 grams;
 (B)have a diameter of 1.500 inches; and (C)contain not less than 90 percent silver.
 (b)Legal tenderThe coins minted under this Act shall be legal tender, as provided in section 5103 of title 31, United States Code.
 (c)Numismatic itemsFor purposes of sections 5134 and 5136 of title 31, United States Code, all coins minted under this Act shall be considered to be numismatic items.
			4.Design of coins
			(a)Design requirements
 (1)In generalThe design of the coins minted under this Act shall be emblematic of the life and legacy of Conan. (2)Design and inscriptionsOn each coin minted under this Act there shall be—
 (A)an image of Conan, based on the photograph of Conan released by President Trump on Twitter on October 28, 2019, at 4:02 p.m.;
 (B)a designation of the value of the coin; (C)an inscription of the year 2022; and
 (D)inscriptions of the words Liberty, In God We Trust, United States of America, and E Pluribus Unum. (b)SelectionThe design for the coins minted under this Act shall be—
 (1)selected by the Secretary, in consultation with the Commission of Fine Arts; and (2)reviewed by the Citizens Coinage Advisory Committee.
				5.Issuance of coins
 (a)Quality of coinsCoins minted under this Act shall be issued in uncirculated and proof qualities. (b)Mint facilityOnly 1 facility of the United States Mint may be used to strike any particular quality of the coins minted under this Act.
 (c)Period for issuanceThe Secretary may issue coins minted under this Act only during the 1-year period beginning on January 1, 2022.
			6.Sale of coins
 (a)Sale priceThe coins issued under this Act shall be sold by the Secretary at a price equal to the sum of— (1)the face value of the coins;
 (2)the surcharge provided in section 7(a) with respect to such coins; and (3)the cost of designing and issuing the coins (including labor, materials, dies, use of machinery, overhead expenses, marketing, and shipping).
 (b)Bulk salesThe Secretary shall make bulk sales of the coins issued under this Act at a reasonable discount. (c)Prepaid orders (1)In generalThe Secretary shall accept prepaid orders for the coins minted under this Act before the issuance of such coins.
 (2)DiscountSale prices with respect to prepaid orders under paragraph (1) shall be at a reasonable discount. 7.Surcharges (a)In generalAll sales of coins issued under this Act shall include a surcharge of—
 (1)$35 per coin for the $5 coin; and (2)$10 per coin for the $1 coin.
 (b)DistributionSubject to section 5134(f) of title 31, United States Code, all surcharges received by the Secretary from the sale of coins issued under this Act shall be transferred to the Secretary of Veterans Affairs where they may be used, without further appropriation, for the purpose of providing additional funds to the service dog veterinary health benefit pursuant to section 1714 of title 38, United States Code, or other similar provisions of law administered by the Secretary.
 (c)LimitationsNotwithstanding subsection (a), no surcharge may be included with respect to the issuance under this Act of any coin during a calendar year if, as of the time of such issuance, the issuance of such coin would result in the number of commemorative coin programs issued during such year to exceed the annual 2 commemorative coin program issuance limitation under section 5112(m)(1) of title 31, United States Code (as in effect on the date of the enactment of this Act). The Secretary of the Treasury may issue guidance to carry out this subsection.
 (d)ExemptionsParagraphs (1)(A)(ii) and (2) of section 5134(f) of title 31, United States Code, shall not apply to surcharges under this Act.
			